 

Exhibit 10.3

 

SEVENTEENTH LOAN MODIFICATION AGREEMENT

 

This Seventeenth Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into on December     , 2007 by and between SILICON VALLEY
BANK, a California chartered bank, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at One Newton Executive Park, Suite 200, 2221 Washington Street,
Newton, Massachusetts  02462 (“Bank”) and ASPEN TECHNOLOGY, INC., a Delaware
corporation with offices at 200 Wheeler Road, Burlington, Massachusetts 01803
for itself and as successor by merger with ASPENTECH, INC., a Texas corporation 
with offices at 200 Wheeler Road, Burlington, Massachusetts 01803 (“Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER,
ASPENTECH, INC. AND BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED
FEBRUARY 14, 2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27,
2003, A CERTAIN SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A
CERTAIN THIRD LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN
FOURTH LOAN MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN
MODIFICATION AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION
AGREEMENT DATED JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT
DATED SEPTEMBER, 2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED NOVEMBER 22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT DATED
JULY 17, 2006, A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 15,
2006, A CERTAIN ELEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 27, 2006, A
CERTAIN TWELFTH LOAN MODIFICATION AGREEMENT DATED JANUARY 12, 2007, A CERTAIN
THIRTEENTH LOAN MODIFICATION AGREEMENT DATED APRIL 13, 2007, A CERTAIN
FOURTEENTH LOAN MODIFICATION AGREEMENT DATED JUNE 28, 2007, A CERTAIN WAIVER
AGREEMENT DATED JUNE 28, 2007, A CERTAIN FIFTEENTH LOAN MODIFICATION AGREEMENT
DATED AUGUST 30, 2007 AND A CERTAIN SIXTEENTH LOAN MODIFICATION AGREEMENT DATED
OCTOBER 16, 2007 (AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

                Modifications to Loan Agreement.

 


(I)                                     THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 1 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


                                                (I) $25,000,000  (OR SUCH LESSER
AMOUNT NECESSARY TO ENSURE THAT THE AGGREGATE AMOUNT OF THE OBLIGATIONS UNDER
THIS AGREEMENT PLUS THE AGGREGATE AMOUNT OF PURCHASED RECEIVABLES (AS DEFINED IN
THE NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT BETWEEN SILICON AND BORROWER
DATED DECEMBER 31, 2003, AS AMENDED AND AS MAY BE FURTHER AMENDED AND IN EFFECT
FROM TIME TO TIME) DO NOT EXCEED $80,000,000)  (THE “MAXIMUM CREDIT LIMIT”);
MINUS


 


               AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


                                                (I) $25,000,000 (OR SUCH LESSER
AMOUNT NECESSARY TO ENSURE THAT THE AGGREGATE AMOUNT OF THE OBLIGATIONS UNDER
THIS AGREEMENT PLUS THE AGGREGATE AMOUNT OF PURCHASED RECEIVABLES (AS DEFINED IN
THE NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT BETWEEN


 

--------------------------------------------------------------------------------



 


SILICON AND BORROWER DATED DECEMBER 31, 2003, AS AMENDED AND AS MAY BE FURTHER
AMENDED AND IN EFFECT FROM TIME TO TIME) DO NOT EXCEED $95,000,000)  (THE
“MAXIMUM CREDIT LIMIT”); MINUS


 


(II)                                  SECTION 6(1) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE
 END OF THE SECTION:


 


                                                “; PROVIDED FURTHER, HOWEVER, IN
ALL INSTANCES, BORROWER SHALL NOT BE REQUIRED TO DELIVER TRANSACTION REPORTS TO
BANK DURING THE PERIOD COMMENCING AUGUST 1, 2007 THROUGH FEBRUARY 15, 2008.”


 


(III)                               SECTION 6(2) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE
 END OF THE SECTION:


 


                                                “; PROVIDED, HOWEVER, BORROWER
SHALL NOT BE REQUIRED TO DELIVER ITS MONTHLY ACCOUNTS PAYABLE AGINGS TO BANK
DURING THE PERIOD COMMENCING NOVEMBER 1, 2007 THROUGH FEBRUARY 15, 2008.”


 


(IV)                              SECTION 6(3) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY ADDING THE FOLLOWING TEXT AT THE
 END OF THE SECTION:


 


                                                “; PROVIDED, HOWEVER, BORROWER
SHALL NOT BE REQUIRED TO DELIVER ITS MONTHLY RECEIVABLE AGINGS TO BANK DURING
THE PERIOD COMMENCING NOVEMBER 1, 2007 THROUGH FEBRUARY 15, 2008.”


 


(V)                                 SECTION 6(4) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE  FOLLOWING TEXT APPEARING AT THE END
OF THE SECTION:


 

                                                                                                                                               
“;provided, however, Borrower may in lieu thereof deliver (i) its monthly
unaudited financial statements for periods ending on a date between April 30,
2007 and July 31, 2007, inclusive, in draft form as soon as available, and in
any event within thirty days after the end of each applicable month, with final
forms to be delivered to Bank within three days of the filing of such financial
statements with the SEC but in no event later than December 31, 2007, (ii) its
monthly unaudited financial statement for period ending on August 31, 2007, in
draft form as soon as available, and in any event on or before November 15,
2007, with final form to be delivered to Bank within three days of the filing of
such financial statements with the SEC but in no event later than December 31,
2007 and (iii) its monthly unaudited financial statements for periods ending on
a date between September 30, 2007 and November 30, 2007, inclusive, in draft
form as soon asavailable, and in any event within thirty days after the end of
each applicable month, with final forms to be delivered to Bank within three
days of the filing of such financial statements with the SEC but in no event
later than December 31, 2007.”

 

              and inserting in lieu thereof the following:

 

“; provided, however, Borrower may in lieu thereof deliver (i) its monthly
unaudited financial statements for periods ending on a date between April 30,
2007 and July 31, 2007, inclusive, in draft form as soon as available, and in
any event within thirty days after the end of each applicable month, with final
forms to be delivered to Bank within three days of the filing of such financial
statements with the SEC but in no event later than January 18, 2008, (ii) its
monthly unaudited financial statement for period ending on August 31, 2007, in
draft form as soon as available, and in any event on or before November 15,
2007, with final form to be delivered to Bank within three days of the filing of
such financial statements with the SEC but in no event later than January 18,

 

2

--------------------------------------------------------------------------------


 

 2008 and (iii) its monthly unaudited financial statements for the period ending
on September 30, 2007, in draft form as soon as available, and in any event no
later than December 15, 2007, with final forms to be delivered to Bank within
three days of the filing of such financial statements with the SEC but in no
event later than January 18, 2008. Bank hereby waives receipt of Borrower’s
monthly unaudited financial statements for the periods ending October 31, 2007
and November 30, 2007.”


 


(VI)                              SECTION 6(5) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT
APPEARING AT THE END OF THE SECTION:


 

               “; provided, however, Borrower may in lieu thereof deliver its
monthly Compliance Certificates for
periods ending on a date between April 30, 2007 and August 31, 2007, inclusive,
in draft form.”

 


               AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


                                                “; PROVIDED, HOWEVER, BORROWER
MAY IN LIEU THEREOF DELIVER ITS MONTHLY COMPLIANCE CERTIFICATES FOR PERIODS
ENDING ON A DATE BETWEEN APRIL 30, 2007 AND SEPTEMBER 30, 2007, INCLUSIVE, IN
DRAFT FORM.  BANK HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY COMPLIANCE
CERTIFICATES FOR THE PERIODS ENDING OCTOBER 31, 2007 AND NOVEMBER 30, 2007.”


 


(VII)                           SECTION 6(6) OF THE SCHEDULE TO THE LOAN
AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT
 APPEARING AT THE END OF THE SECTION:


 


                                                “; PROVIDED, HOWEVER, BORROWER
MAY IN LIEU THEREOF DELIVER ITS QUARTERLY UNAUDITED FINANCIAL STATEMENTS FOR THE
PERIODS ENDING ON JUNE 30, 2007 AND SEPTEMBER 30, 2007 IN DRAFT FORM AS SOON AS
AVAILABLE, AND IN ANY EVENT WITHIN FORTY-FIVE DAYS AFTER THE END OF EACH
APPLICABLE QUARTER, WITH FINAL FORMS TO BE DELIVERED TO BANK WITHIN THREE DAYS
OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER
THAN DECEMBER 31, 2007.”


 


               AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


                                                “; PROVIDED, HOWEVER, BORROWER
MAY IN LIEU THEREOF DELIVER ITS QUARTERLY UNAUDITED FINANCIAL STATEMENTS FOR THE
PERIODS ENDING ON JUNE 30, 2007 AND SEPTEMBER 30, 2007 IN DRAFT FORM AS SOON AS
AVAILABLE, AND IN ANY EVENT WITHIN FORTY-FIVE DAYS AFTER THE END OF EACH
APPLICABLE QUARTER, WITH FINAL FORMS TO BE DELIVERED TO BANK WITHIN THREE DAYS
OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER
THAN JANUARY 18, 2008.”


 


(VIII)                        SECTION 6(8) OF THE SCHEDULE TO THE LOAN AGREEMENT
SHALL BE AMENDED BY DELETING THE FOLLOWING TEXT
 APPEARING AT THE END OF THE SECTION:


 


                                                “; PROVIDED, HOWEVER, BORROWER
MAY IN LIEU THEREOF DELIVER ITS ANNUAL FINANCIAL STATEMENTS FOR THE PERIOD
ENDING ON JUNE 30, 2007 AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THREE DAYS
OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER
THAN DECEMBER 31, 2007.”


 


               AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


3

--------------------------------------------------------------------------------



 


                                                “; PROVIDED, HOWEVER, BORROWER
MAY IN LIEU THEREOF DELIVER ITS ANNUAL FINANCIAL STATEMENTS FOR THE PERIOD
ENDING ON JUNE 30, 2007 AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THREE DAYS
OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER
THAN JANUARY 18, 2008.”


 


4.                                       FEES.  BORROWER SHALL REIMBURSE BANK
FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO
THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT  SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE
FOURTH AMENDMENT AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THE DISCLOSURES AND INFORMATION THEREIN, IN SCHEDULE 3.10 TO
THE LOAN AGREEMENT, IN ON SCHEDULE 1 ANNEXED TO THE TENTH LOAN MODIFICATION
AGREEMENT, AND/OR IN CONNECTION WITH THE FORMATION OF SUBSIDIARIES AS
CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS AND THE KEY TRANSACTIONS (AS DEFINED
IN THE SIXTH LOAN MODIFICATION AGREEMENT AND THE ELEVENTH LOAN MODIFICATION
AGREEMENT, RESPECTIVELY), HAVE NOT CHANGED AS OF THE DATE HEREOF.


 


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS, AFTER GIVING EFFECT TO THIS LOAN MODIFICATION AGREEMENT
AND THE WAIVER AGREEMENT ENTERED INTO BETWEEN BORROWER AND BANK DATED AS OF THE
DATE HEREOF.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.


 


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

 

By:

/s/ Bradley Miller

 

 

Name:

Bradley Miller

 

Title:

CFO

 

 

 

 

BANK:

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

/s/ Michael Tramack

 

 

Name:

Michael Tramack

 

Title:

Senior Vice President

 

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation, 
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP.

 

 

By:

/s/ Bradley Miller

 

Name:

Bradley Miller

Title:

CFO

 

--------------------------------------------------------------------------------